DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin W. Raudebaugh, Esq., on August 30, 2022.

Claim 11 has been amended as follows.

11. (Currently amended) The current sensor of claim 10, wherein the amplifier is disposed on a second substrate outside the Faraday cage.

	The examiner notes for the purposes of claim interpretation that the second substrate of claim 11 is not necessarily the same as the second substrate of, for example, claim 8.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2007/0231872 to Butters et al., which discloses a system and method for collecting, storing, processing, transmitting, and presenting very low amplitude signals;
	United States Patent No. 6,963,195 to Berkcan, which discloses an apparatus for sensing current;
	United States Patent No. 6,221,671 to Shattil, which discloses an interference-cancellation system for electromagnetic receivers;
	United States Patent App. Pub. No. 2005/0156587 to Yakymyshyn et al., which discloses a current sensor;
	United States Patent App. Pub. No. 2020/0333380 to Vuillermet et al., which discloses a current sensor having a flux concentrator for redirecting a magnetic field through two magnetic field sensing elements;
	United States Patent App. Pub. No. 2018/0335485 to Masuda, which discloses a magnetic sensor;
	United States Patent App. Pub. No. 2018/0136257 to Steuer et al., which discloses non-contact electrical parameter measurement systems;
	United States Patent App. Pub. No. 2011/0221437 to Stockum, which discloses a wideband transducer for measuring a broad range of current in high voltage conductors; and
	United States Patent No. 10,175,306 to Miesner, which discloses a large area magnetic flux sensor.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A current sensor comprising . . . wherein the first plurality of loops is orthogonal to the second portion of the magnetic flux conductor; and a Faraday cage that encloses the first plurality of loops and separates the first plurality of loops from the first conductor," and
	in claim 15, " A current sensor, comprising . . . wherein the first and second plurality of loops are orthogonal to the second portion of the magnetic flux conductor; and a Faraday cage that isolates the first plurality of loops and the second plurality of loops from the first and second conductors,"
	in combination with all other limitations.

Claims 2-14 and 16-20 are allowed as being dependent on claims 1 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
9/4/22